706 N.W.2d 23 (2005)
474 Mich. 930-42
PEOPLE v. PETUSH.
No. 127869.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 127869, COA: 259316.
On order of the Court, the application for leave to appeal the December 10, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).